DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 01/20/2021 has been entered. Claims 1, 2, and 4-8 are cancelled. Claims 10-12 are newly added. Claims 3 and 9-12 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/KR2018/003274 filed on 03/21/2018 and claims foreign priority of REPUBLIC OF KOREA 10-2017-0035224 filed on 03/21/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application”, as set forth on page 2 of the Non-Final Rejection mailed on 11/09/2020, is withdrawn in view of English translation filed on 01/20/2021.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/04/2020 has been considered.

Withdrawn Claim Objections/Rejections
The objection of claims 1, 3, 4, 8, and 9 because of incorrect recitation, as set forth on pages 2 to 3 of the Non-Final Rejection mailed on 11/09/2020, is withdrawn in view of cancelled claims 1, 4, and 8, and amended claims 3 and 9.
withdrawn in view of cancelled claims 1, 2, and 4-8, and amended claims 3 and 9.
The rejection of claims 1, 2, 4-6, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Civan et al., as set forth on pages 7-9 of the Non-Final Rejection mailed on 11/09/2020, is withdrawn in view of cancelled claims 1, 2, 4-6, and 8.

New (necessitated by amendment)/Specification/Claim Objections
Specification: The disclosure remains objected to because of the following informalities: The structures of Examples 1 to 16 in Table 1 of the specification filed on 01/20/2021 are still blurry same as previous Table 1. Please avoid to use colored or dotted structure in the original file. Appropriate correction is required.

Claims 9, 11, and 12 are objected to because of the following informalities: In claim 9, insert the missing word “thereof” immediately after the recitation “acceptable salt” (line 4). In claim 11, change the incorrect recitation “of claim 11” (line 1), which depends from itself, to “of claim 10”. In claim 12, change the incorrect recitation “the compound represented by” (lines 1 to 2), which means one of many compounds, to “the compound of”. Appropriate correction is required.

New (necessitated by amendment) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10-12 depend from claim 9.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3 and 9 recite the broad recitation “intraocular pressure elevation”, and the claim also recites “glaucoma”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant is advised to change the recitation “and/or glaucoma” (line 2 of claims 3 and 9) to “or glaucoma”.

New (necessitated by amendment)/Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(I) Claims 9, 10, and 12 remain or are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US Patent No. 9,018,371, published on April 28, 2015, hereinafter referred to as Jeong ‘371).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(or further comprising an excipient selected from dimethyl sulfoxide (DMSO) or distilled water; or filled in capsules in powder form)” (claims 9, 10, and 12):
Jeong ‘371 disclosed a pharmaceutical composition comprising an adenosine derivative compound or pharmaceutically acceptable salts thereof, formulated into dosage forms with excipients. Solid agents intended for oral administration of the compound of the present invention may be in the form of tablets, pills, powders, granules, capsules. Liquid agents intended for oral administration include suspensions, internal use solutions, emulsion, or syrups. In addition to a simple diluent such as water or liquid paraffin, various excipients may be contained in the liquid agents for the oral administration. The derivatives were dissolved at various concentrations in dimethylsulfoxide (DMSO) and diluted in the buffer. Chemical Structures of the compounds synthesized in the examples are summarized in Table 1: Example No.
    PNG
    media_image2.png
    48
    400
    media_image2.png
    Greyscale
. 
    PNG
    media_image3.png
    200
    384
    media_image3.png
    Greyscale
.  The ingredients were mixed and filled in gelatin capsules (col. 11, lines 36-39 and 48-57; col. 26, lines 33-35 and 64-66; col. 27 and 28; col. 38, lines 51-58). 


(II) Claims 3, 9, 10, and 12 remain or are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobs et al. (WO 2012/125400, published on September 20, 2012, hereinafter referred to as Jacobs ‘400, also listed in IDS filed on 09/10/2019).
With regard to structural limitations “A method comprising: administering a pharmaceutical composition comprising a compound of the Chemical Formula A, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, (2R,3R,4S)-2-(2-chloro-6-(3-chlorobenzylamino)-9H-purin-9-yl) tetrahydrothiophen-3,4-diol) to a subject suffering from intraocular pressure elevation or glaucoma” (claim 3), and “An oral pharmaceutical composition comprising a compound of the Chemical Formula A, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(or further comprising an excipient selected from dimethyl sulfoxide (DMSO), polyethylene glycol (PEG), or distilled water; or filled in capsules in powder form)” (claims 9, 10, and 12):
Jacobs ‘400 disclosed a method of treating an inflammatory eye disease by administering to a mammalian subject in need of such treatment an effective amount of an adenosine A3 receptor antagonist. The inflammatory eye disease is selected from the group consisting of: dry eye, uveitis, uveitis is a recurrent immune-mediated inflammatory condition involving the iris and ciliary region in man and may lead to irreversible eye damage including cataract and glaucoma. Adenosine A3 receptors are involved in a variety of important patho-physiological processes, including modulation of intraocular pressure. The intraocular pressure (IOP) is tested three times weekly (page 3/99, [0007]; page 68/99, [00222]; page 5/99, [0027]; page 81/99; [00260 and 00262]). The adenosine A3 receptor antagonist is freely soluble in DMSO. In some embodiments, the adenosine derivatives comprise: (2R,3R,4S)-2-(2-chloro-6-(3-fluorobenzylamino)-9H-purin-9-yl)tetrahydrothiophen-3,4-diol; (2R,3R,4S)-2-(2-chloro-6-(3-chloro benzylamino)-9H-purin-9-yl)tetrahydrothiophen-3,4-diol; (2R,3R,4S)-2-(6-(3-bromobenzylamino)-2-chloro-9H-purin-9-yl)tetrahydrothiophen-3,4-diol (page 9/99, [0044 to 0045]; page 18/99, [0063]). The methods use pharmaceutical compositions comprising the molecules described above, together with one or more pharmaceutically-acceptable excipients or vehicles. Such excipients include liquids such as water, saline, glycerol, polyethyleneglycol, hyaluronic acid, ethanol, cyclodextrins, or modified cyclodextrins. Formulations suitable for oral administration can consist of (a) liquid solutions, such as an effective amount of the compound dissolved in diluents, such as water, saline, or orange juice; (b) capsules, sachets, tablets, lozenges, and troches, each containing a predetermined amount of the active ingredient, as solids or granules; (c) powders; (d) suspensions in an appropriate liquid; and (e) suitable emulsions (page 51/99, [00141]; page 52/99, [00145]). In other embodiments, the composition comprises N6-(3-iodobenzyl)-adenosine-5'-N-methyluronamide (IB-MECA) (page 31/99, [00102]).
Thus, these teachings of Jacobs ‘400 anticipate Applicant’s claims 3, 9, 10, and 12. The method or oral adenosine derivative of Jacobs ‘400 meets all structural limitation of claimed method or oral pharmaceutical composition, and would achieve the same intended results or would carry the same properties, including “treating intraocular pressure elevation or glaucoma”, required by claims 3 and 9.

a different chemical structure from the claimed Chemical Formula A recited in independent claims 3 and 9… inflammatory ocular diseases and intraocular pressure elevation/glaucoma are different diseases because they are caused by different reasons and have different symptoms… solubility and bioavailability of the claimed Chemical Formula A are higher than ACN-1052 (also called LJ1251 or MRS3820) of Jacob” (p. 10, para. 3; p. 11, para. 2; p. 12, para. 1).
In response, these arguments are found not persuasive because of the following reasons. The disclosures “(2R,3R,4S)-2-(2-chloro-6-(3-chloro benzylamino)-9H-purin-9-yl)tetrahydrothiophen-3,4-diol” and “uveitis is a recurrent immune-mediated inflammatory condition… lead to irreversible eye damage including cataract and glaucoma. Adenosine A3 receptors are involved in... modulation of intraocular pressure” by Jacobs ‘400 above meet structural limitations of claimed method or composition and would also achieve or carry properties of the argued “solubility and bioavailability of the claimed Chemical Formula A are higher than ACN-1052”. To overcome the anticipation rejection, Applicant may include additional structural limitation that is not taught by the reference.
 
New (necessitated by amendment)/Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 9-12 remain or are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (WO 2012/125400, published on September 20, 2012, hereinafter referred to as Jacobs ‘400, also listed in IDS filed on 09/10/2019) in view of van Troostenburg et al. (International Journal of Clinical Pharmacology and Therapeutics, 42(10):534-542, 2004, hereinafter referred to as van T ‘2004). Claims 3, 9, 10, and 12 are rejected here because they were rejected by the primary referee under 102 above.
Jacobs ‘400 disclosed a method of treating an inflammatory eye disease by administering to a mammalian subject in need of such treatment an effective amount of an adenosine A3 receptor antagonist. The inflammatory eye disease is selected from the group consisting of: dry eye, uveitis, diabetic retinopathy. Acute anterior uveitis is a recurrent immune-mediated inflammatory condition involving the iris and ciliary region in man and may lead to irreversible eye damage including cataract and glaucoma. Adenosine A3 receptors are involved in a variety of important patho-physiological modulation of intraocular pressure. The intraocular pressure (IOP) is tested three times weekly (page 3/99, [0007]; page 68/99, [00222]; page 5/99, [0027]; page 81/99; [00260 and 00262]). The adenosine A3 receptor antagonist is freely soluble in DMSO. In some embodiments, the adenosine derivatives comprise: (2R,3R,4S)-2-(2-chloro-6-(3-fluorobenzylamino)-9H-purin-9-yl)tetrahydrothiophen-3,4-diol; (2R,3R,4S)-2-(2-chloro-6-(3-chloro benzylamino)-9H-purin-9-yl)tetrahydrothiophen-3,4-diol; (2R,3R,4S)-2-(6-(3-bromobenzylamino)-2-chloro-9H-purin-9-yl)tetrahydrothiophen-3,4-diol (page 9/99, [0044 to 0045]; page 18/99, [0063]). The methods use pharmaceutical compositions comprising the molecules described above, together with one or more pharmaceutically-acceptable excipients or vehicles. Such excipients include liquids such as water, saline, glycerol, polyethyleneglycol, hyaluronic acid, ethanol, cyclodextrins, or modified cyclodextrins. Formulations suitable for oral administration can consist of (a) liquid solutions, such as an effective amount of the compound dissolved in diluents, such as water, saline, or orange juice; (b) capsules, sachets, tablets, lozenges, and troches, each containing a predetermined amount of the active ingredient, as solids or granules; (c) powders; (d) suspensions in an appropriate liquid; and (e) suitable emulsions (page 51/99, [00141]; page 52/99, [00145]). In other embodiments, the composition comprises N6-(3-iodobenzyl)-adenosine-5'-N-methyluronamide (IB-MECA) (page 31/99, [00102]).
Jacobs ‘400 did not explicitly disclose the limitation “the excipient comprises 0.5 wt¾ of methyl cellulose”, required by claim 11.
van T ‘2004 disclosed that CF101 (or IB-MECA) is an orally active adenosine receptor agonist with specific, submicromolar potency at the A3 receptor. CF101 protects against cytotoxic-induced myelotoxicity. Oral, aqueous solutions of CF101 were used. In the multiple-dose study, the vehicle was 0.5% methylcellulose suspension (page 535, left col., para. 2 and 4). The isolated rat heart responds to CF101 with an increase in coronary blood flow by 25% and this effect was partly attenuated by an A3 receptor antagonist (page 541, right col., para. 2).
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic suspension liquid of oral adenosine A3 antagonist (or agonist) as taught by Jacobs ‘400 with specific 0.5 wt% methylcellulose suspension vehicle in view of van T ‘2004. One would have been motivated to do so because (a) Jacobs ‘400 teaches that oral administration can consist of suspensions in an appropriate liquid. The composition also comprises IB-MECA), and (b) van T ‘2004 teaches that oral, aqueous suspension of CF101 (or IB-MECA) were prepared in 0.5% methylcellulose vehicle, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic suspension liquid of oral adenosine A3 antagonist (or agonist) as taught by Jacobs ‘400 with specific 0.5 wt% methylcellulose suspension vehicle in view of van T ‘2004, one would achieve Applicant’s claims 3 and 9-12. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 

Applicant’s Arguments/Remarks filed on 01/20/2021 have been fully considered. Applicant argued “Jacob is silent as to the above claimed features and van Troostenburg fails to remedy such deficiencies, the combination of Jacob and Troostenburg would not render obvious the claimed invention” (p. 12, para. 3).
In response, these arguments are found not persuasive because of the following reasons. The disclosures “(2R,3R,4S)-2-(2-chloro-6-(3-chloro benzylamino)-9H-purin-9-yl)tetrahydrothiophen-3,4-diol” and “uveitis is a recurrent immune-mediated inflammatory condition… lead to irreversible eye damage including cataract and glaucoma. Adenosine A3 receptors are involved in... modulation of intraocular pressure” by Jacobs ‘400 above meet structural limitations of claimed method or composition.In response to applicant's argument that “van Troostenburg fails to remedy such deficiencies”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). To overcome the obvious rejection, Applicant may include additional structural limitation that is not taught or suggested by the references.

New (necessitated by amendment)/Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should 

(I) Claims 9, 10, and 12 remain or are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,018,371 (Kim et al., published on April 28, 2015) in view of Jacobs et al. (WO 2012/125400, published on September 20, 2012, hereinafter referred to as Jacobs ‘400, also listed in IDS filed on 09/10/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. ‘371 claims “A pharmaceutical composition for treatment of an inflammatory disease, comprising an (2R,3R,4S) tetrahydrothiophen based adenosine derivative or a pharmaceutically acceptable salt thereof, wherein the (2R,3R,4S) tetrahydrothiophen based adenosine derivative is selected from the group consisting of: (2R,3R,4S)-2-(2-chloro-6-(3-fluorobenzylamino)-9H-purin-9-yl)tetrahydrothiophen-3,4-diol, (2R,3R,4S)-2-(2-chloro-6-(3-chlorobenzylamino)-9H-purin-9-yl)tetrahydrothiophen-3,4-diol, (2R,3R,4S)-2-(6-(3-bromobenzylamino)-2-chloro-9H-purin-9-yl)tetrahydrothiophen-3,4-diol, (2R,3R,4S)-2-(2-chloro-6-(3-iodobenzylamino)-9H-purin-9-yl)-3,4-diol… and (2R,3R,4S)-2-(6-(3-iodobenzylamino)-9H-purin-9-y l)tetrahydrothiophen-3,4-diol” (claim 13), which reads on claims 4 and 9 of this instant application.
Pat. ‘371 did not explicitly disclose the limitation “oral pharmaceutical composition”, “further comprising an excipient selected from dimethyl sulfoxide (DMSO), polyethylene glycol (PEG), or distilled water”, and “filled in capsules in powder form”, required by claims 4, 6, and 8.
	Jacobs ‘400 disclosed that the adenosine A3 antagonist is freely soluble in DMSO. In some embodiments, the adenosine derivatives comprise: (2R,3R,4S)-2-(2-chloro-6-(3-fluorobenzylamino)-9H-purin-9-yl)tetrahydrothiophen-3,4-diol; (2R,3R,4S)-2-(2-chloro-6-(3-chloro benzylamino)-9H-purin-9-yl)tetrahydrothiophen-3,4-diol; (2R,3R,4S)-2-(6-(3-bromobenzylamino)-2-chloro-9H-purin-9-yl)tetrahydrothiophen-3,4-diol (page 9/99, [0044 to 0045]; page 18/99, [0063]). The methods use pharmaceutical compositions comprising the molecules described above, together with one or more pharmaceutically-acceptable excipients or vehicles. Such excipients include liquids such as water, saline, glycerol, polyethyleneglycol. Formulations suitable for oral administration can consist of (a) liquid solutions, such as an effective amount of the compound dissolved in diluents, such as water, saline, or orange juice; (b) capsules, sachets, tablets, lozenges, and troches, each containing a predetermined amount of the active ingredient, as solids or granules; (c) powders; (d) suspensions in an appropriate liquid; and (e) suitable emulsions (page 51/99, [00141]; page 52/99, [00145]).
Thus, claims 9, 10, and 12 of instant application encompass or overlap with claim 13 of Pat. ‘371 in view of Jacobs ‘400. The oral adenosine A3 antagonist of Pat. ‘371 in view of Jacobs ‘400 meets all structural limitation of claimed oral administration agent and would carry the same properties, including “for treating intraocular pressure elevation or glaucoma”, required by claim 9.

(II) Claims 9-12 remain or are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 6-9 of copending Application No. 16,618,396 (Kim et al., claim set of 12/02/2019) as evidenced by Lee et al. (Invest Ophthalmol Vis Sci 55:6547-6553, 2014). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘396 claims “An oral administration agent for preventing or treating diabetic nephropathy, which comprises a compound represented by following Chemical Formula 1 or a pharmaceutically acceptable salt: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
… Y is H or a halogen element” (claim 4), and “wherein the compound represented by the Chemical Formula 1 is a compound represented by following Chemical Formula B: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
” (claim 9), which reads on claim 9 of this instant application. Lee et al. disclosed that proliferative diabetic retinopathy (PDR) is associated with microalbuminuria and diabetic retinopathy (DR) is associated with overt nephropathy in Korean DM patients. When an ophthalmologist finds the presence of DR or PDR, timely evaluation of the patient’s renal status should be recommended (page 6547, Abstract). Claims 6, 7, and 8 of Appl. ‘396 read on claims 10, 11, and 12 of this instant application, respectively. 
Thus, claims 9-12 of instant application encompass or overlap with claims 4 and 6-9 of Appl. ‘396 as evidenced by Lee et al. The orally administered agent of Appl. ‘396 as evidenced by Lee et al. meets all structural limitation of claimed oral administration agent and would carry the same properties, including “for treating intraocular pressure elevation and glaucoma”, required by claim 9. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(III) Claims 9, 10, and 12 remain or are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 and 8 of copending Application No. 16,345,724 (Applicant: Future Medicine Co., LTD, claim set of 04/29/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘724 claims “An oral agent for preventing or treating liver disease, the oral agent comprising a compound represented by formula 1 below or a pharmaceutically acceptable salt of the compound: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
… Y is H or a halogen 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
”, which reads on claim 9 of this instant application. Claims 5 and 6 of Appl. ‘724 read on claims 10 and 12 of this instant application, respectively. 
Thus, claims 9, 10, and 12 of instant application encompass or overlap with claims 4-6 and 8 of Appl. ‘724. The oral agent of Appl. ‘724 meets all structural limitation of claimed oral administration agent and would carry the same properties, including “for treating intraocular pressure elevation or glaucoma”, required by claim 9. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s Arguments/Remarks filed on 01/20/2021 have been fully considered. Applicant argued “since instant claims are directed to Chemical Formula A and treating intraocular pressure elevation and/or glaucoma, Kim and Jacob do not apply to the instant claims… since the rejection is provisional, kindly hold the rejection in abeyance until allowance of the instant application or the copending application” (p. 12, last 2 para.; p. 13, para. 2 and 4).
In response, these arguments are found not persuasive because of the following reasons. The compound: 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, (2R,3R,4S)-2-(2-chloro-6-(3-chloro benzylamino)-9H-purin-9-yl)tetrahydrothiophen-3,4-diol, was specifically claimed by Pat. ‘371, Appl. ‘396, or Appl. ‘724, and would carry the same properties, including argued “treating intraocular pressure elevation or glaucoma”. Thus, the double patenting rejections, including a provisional nonstatutory double patenting rejection, above are maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623